DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on December 05, 2022 is acknowledged.  The traversal is on the ground(s) that the requirement has not complied with 35 U.S.C. 121 and MPEP 802.01. This is not found persuasive because 35 U.S.C. 121 requires the Examiner to show that the inventions are independent and distinct, each from the other, and the Examiner has shown that the combination as claimed in Invention II does not require the particulars of the subcombination as claimed Invention I because the combination as claimed does not require that the auger is one inch off a feeding surface. The subcombination has separate utility such as for use in a round baler that has an auger for feeding material laterally to a compaction rotor before feeding material into a baling chamber. The round baler does not have a hopper and an auger positioned above the hopper as required in the combination. Accordingly, the requirement has been complied.
The requirement is still deemed proper and is therefore made FINAL.




Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both shaft and a rotor (fig. 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 1, there is no antecedent basis for the limitation, “the auger flights” in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrag et al. (hereinafter “Schrag”) (US 6,679,042).
Regarding claim 1, Schrag discloses a compacting machine (10) of the type having a compaction rotor (46), comprising:
a rotating auger (92) positioned before the compaction rotor (46) (fig. 2), to spread material to be compacted along an entire front of the compaction rotor (46) (col. 6, line 65 to col. 7, line 12 and fig. 3).
Regarding claim 6, the compacting machine of claim 1 wherein the auger is constructed and arranged for one direction feeding (col. 7, lines 7-12 discloses that the crop material are delivered to the rotor 46, and thus Schrag discloses the auger (92) the auger is constructed and arranged for one direction feeding of the material toward the rotor 46).
Regarding claim 7, the compacting machine of claim 1 wherein the auger is constructed and arranged for two direction feeding (fig. 3 shows left flights (98) of the auger are angled to a right direction and right flights (100) of the auger are angled to a left direction, and thus the material are fed in two directions).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (hereinafter “Johnson”) (US 4,949,633).
Regarding claim 1, Johnson discloses a compacting machine (fig. 8) of the type having a compaction rotor (100), comprising:
a rotating auger (44) positioned before the compaction rotor (100) (fig. 8), to spread material to be compacted along an entire front of the compaction rotor (100) (fig. 8).
Regarding claim 6, the compacting machine of claim 1 wherein the auger is constructed and arranged for one direction feeding (fig. 8 shows material from the auger (44) is delivered to the rotor (100), and thus Johnson discloses the auger (44) the auger is constructed and arranged for one direction feeding of the material toward the rotor (100).
Regarding claim 7, the compacting machine of claim 1 wherein the auger is constructed and arranged for two direction feeding (fig. 14 shows left flights of the auger are angled to a right direction and right flights  of the auger are angled to a left direction, and thus the material are fed in two directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schrag.
Regarding claim 2, Schrag discloses the auger (92) is positioned as close as possible to the compaction rotor (46) without causing structural interference (col. 6, the last 2 lines), and the auger (92) is positioned as close as possible to a feeding surface of lower flights (90) (see fig. 3). Schrag does not expressly disclose the auger is specifically positioned one inch in front of the compaction rotor and one inch off the feeding surface. However, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions are disclosed in the prior art. In re Aller, 220F, 2d454, 105 USPQ 233(CCPA 1955). Schrag does however set forth the general condition that the auger is positioned as close as possible to the compaction rotor and the feeding surface without causing structural interference, and thus it would have been obvious to one having ordinary skilled in the art the time before the effective filing date of the claimed invention to discover specific distances between the compaction rotor and the auger/the feeding surface to achieve a desired feeding or compacting rate.
Regarding claim 3, Schrag discloses the auger has a spacing of 11.5 inches between flights (col. 6, lines 38-39). Schrag does not expressly disclose the spacing is 8 inches between the flights. However, the applicant has not disclosed that the spacing of 8 inches between the flights solves any stated problem or is for any particular purpose (see the specification, paragraph 26, lines 5-6). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have a spacing of 8 inches between the flights because the specific spacing does not appear to provide any unexpected result.  Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions are disclosed in the prior art. In re Aller, 220F, 2d454, 105 USPQ 233(CCPA 1955). Schrag does however set forth the general condition of a spacing of 11.5 inches between flights, and thus it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have a spacing of 8 inches between flights to achieve a desired feeding rate.
Regarding claim 4, Schrag discloses flights of the auger extend from a shaft (96) of the auger. Schrag does not expressly disclose the auger flights extend 2.5 inches from the center of a shaft of the auger, with the shaft being 1.25 inches in diameter. However, the applicant has not disclosed that such specific sizes solved any problem or is for any particular purpose (see the specification, paragraph 26, the last two lines). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have the auger flights extend 2.5 inches from the center of a shaft of the auger, with the shaft being 1.25 inches in diameter because the specific sizes do not appear to provide any unexpected result.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
Regarding claim 2, Johnson discloses the auger (44) is positioned close to the compaction rotor (100) (see fig. 8), and the auger (44) is positioned close a feeding surface below  the auger (see fig. 8). Johnson does not expressly disclose the auger is specifically positioned one inch in front of the compaction rotor and one inch off the feeding surface. However, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions are disclosed in the prior art. In re Aller, 220F, 2d454, 105 USPQ 233(CCPA 1955). Johnson does however set forth the general condition that the auger is positioned as close as possible to the compaction rotor and the feeding surface, and thus it would have been obvious to one having ordinary skilled in the art the time before the effective filing date of the claimed invention to discover specific distances between the compaction rotor and the auger/the feeding surface to achieve a desired feeding or compacting rate.
Regarding claim 3, Johnson does not expressly disclose the spacing is 8 inches between the flights. However, the applicant has not disclosed that the spacing of 8 inches between the flights solves any stated problem or is for any particular purpose (see the specification, paragraph 26, lines 5-6). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have a spacing of 8 inches between the flights because the specific spacing does not appear to provide any unexpected result.  Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions are disclosed in the prior art. In re Aller, 220F, 2d454, 105 USPQ 233(CCPA 1955). Johnson does however set forth the general condition of a spacing between the flights, and thus it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have a spacing of 8 inches between flights to achieve a desired feeding rate.
Regarding claim 4, Johnson discloses flights (52 and 54) of the auger extend from a shaft (46) of the auger. Johnson does not expressly disclose the auger flights extend 2.5 inches from the center of a shaft of the auger, with the shaft being 1.25 inches in diameter. However, the applicant has not disclosed that such specific sizes solved any problem or is for any particular purpose (see the specification, paragraph 26, the last two lines). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have the auger flights extend 2.5 inches from the center of a shaft of the auger, with the shaft being 1.25 inches in diameter because the specific sizes do not appear to provide any unexpected result.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schrag in view of  Foley et al. (hereinafter “Foley”) (IE S20090681 A2).
Regarding claim 5, Schrag discloses the auger (92) includes an auger shaft (96). Schrag does not disclose the auger shaft is made of 4140 steel. Foley discloses a dispensing auger (17) comprises an auger shaft (58) made of steel (page 17, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the auger shaft of Schrag with steel material, as taught by Foley, to provide more strength and fracture resistance to the auger.
As to the steel material is 4140 steel, the applicant has not disclosed that such specific 4140 steel material solved any problem or is for any particular purpose (see “it could be made of any desired material” in the specification, paragraph 26, line 5). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the auger shaft of Schrag from the type of steel as disclosed by Foley or 4140 steel since it has been held to be within the general skill of a worker to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of  Foley et al. (hereinafter “Foley”) (IE S20090681 A2).
Regarding claim 5, Johnson discloses the auger (44) includes an auger shaft (46). Johnson does not disclose the auger shaft is made of 4140 steel. Foley discloses a dispensing auger (17) comprises an auger shaft (58) made of steel (page 17, line 18). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the auger shaft of Johnson with steel material, as taught by Foley, to provide more strength and fracture resistance to the auger.
As to the steel material is 4140 steel, the applicant has not disclosed that such specific 4140 steel material solved any problem or is for any particular purpose (see “it could be made of any desired material” in the specification, paragraph 26, line 5). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the auger shaft of Johnson from the type of steel as disclosed by Foley or 4140 steel since it has been held to be within the general skill of a worker to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show:
EP 3 711 474 A1 discloses a agriculture machine having an auger and a rotor.
US 5,369,753 discloses a bagging machine having an auger (36) positioned before a rotor (22). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	December 17, 2022